Citation Nr: 0818078	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  06-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
to include as a residual of an in-service ear infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2007, the Board remanded the 
veteran's claim for additional development.

This case has been advanced on the Board's docket.


FINDING OF FACT

The veteran's bilateral hearing loss is not attributable to 
his active military service.


CONCLUSION OF LAW

The veteran does not have bilateral hearing loss that is the 
result of disease or injury incurred in or aggravated during 
active military service and sensorineural hearing loss may 
not be presumed to be incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications of benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2005 notice letter, 
the RO notified the veteran and his representative of the 
information and evidence needed to substantiate his claim.  
By March 2006 and October 2007 notice letters, the veteran 
was provided with the criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the veteran's claim, the claim was properly re-
adjudicated in February 2008, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  Consequently, a remand of the service connection 
issue for further notification of how to substantiate the 
claim is not necessary.

The Board also finds that the October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran submitted private medical records from the Marquette 
General Health System.  Additionally, in March 2006, the 
veteran was provided a VA examination in connection with his 
claim, the report of which is of record.  A medical opinion 
was also issued at that time.  Pursuant to the Board's 
remand, further clarification of the medical opinion was 
obtained in January 2008.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that he was treated for an infection of 
his right ear during military service.  He believes that the 
infection resulted in his current hearing loss, at least for 
the right ear.  The veteran also maintains that he was 
exposed to loud noises during service.  Specifically, the 
veteran states that in-service noise exposure occurred when 
he operated a 40mm gun aboard his assigned tank landing ship.  
Thus, he contends that service connection is warranted.

A review of the service medical records is negative for 
complaints of, treatment for, or symptoms of hearing loss.  
In-service treatment for an ear infection is not of record.  
There were no diseases or defects regarding the ears noted 
during the veteran's entrance or separation examination.  In 
the June 1946 separation examination report, hearing was 
documented as 15/15 for both ears pursuant to both the 
whispered voice and spoken voice tests.

Notwithstanding these facts, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet.  App. 155, 159 
(1993).  Significantly, the veteran has provided sufficient 
lay evidence to establish in-service incurrence of injury; 
that is, in-service exposure to loud noises.  The veteran's 
discharge papers reflect service aboard a tank landing ship.  
Thus, he was likely exposed to loud noises from the firing of 
guns, such as the 40mm gun that the veteran asserts he 
operated.

Post-service medical records show that the veteran was first 
diagnosed with bilateral hearing loss in August 2005 by a 
private audiologist, J.M.G.  It was noted that the veteran 
had mild to severe sensorineural hearing loss in the right 
ear and moderate to severe sensorineural hearing loss in the 
left ear.  There was no reference to the veteran's military 
service in the report.  However, J.M.G. noted a history of 
occupational and recreational noise exposure without the use 
of hearing protection devices.

In March 2006, the veteran underwent VA audiological 
examination.  Audiometric testing reflected impaired hearing 
for VA purposes and the examiner provided a diagnosis of 
bilateral asymmetrical sensorineural hearing loss.  Thus, 
there is medical evidence of a current disability.  Even 
though the information and evidence supports a finding of an 
in-service injury and a current disability, there still must 
be competent medical evidence of a link between the two in 
order for service connection to be warranted on a direct 
basis.

When asked to address the question of relationship between 
the veteran's current bilateral hearing loss and his military 
service, the March 2006 VA examiner stated that it would be 
mere conjecture to attribute causation of hearing impairment 
to military service.  The examiner reasoned that there was no 
military record to support presence of hearing loss in 
service or at discharge.  The examiner concluded that he 
would have to resort to mere speculation to resolve the issue 
and he could not attribute causation to military service 
versus non-military causes in the absence of service medical 
records related to hearing loss.

Because the VA examiner did not explicitly address the 
veteran's assertions of in-service noise exposure in the 
March 2006 opinion, the Board remanded the claim and 
requested the examiner to clarify his opinion.  In January 
2008, the same examiner issued an addendum to his opinion.  
The examiner gave the opinion that he could not attribute a 
50/50 probability to the establishment of a nexus between the 
veteran's current hearing loss and his military service.  The 
examiner stated that, even if acoustic trauma as the result 
of anti-aircraft gunfire was conceded, he could not render a 
more favorable opinion without resorting to mere speculation.

In the January 2008 opinion, the examiner addressed medical 
literature that the veteran's representative had cited to in 
a written brief.  The literature indicated that acoustic 
trauma causes hearing loss in almost all cases and that 
delayed onset of hearing loss is a known fact.  The examiner 
stated that well-documented research shows that acoustic 
trauma does not necessarily cause measurable hearing loss in 
a large percentage of the veteran population.  He added that 
there is compelling evidence that delayed onset hearing loss 
does not occur once the acoustic trauma is terminated.  The 
examiner did concede that in-service noise exposure could not 
be ruled out, but he thought that the veteran's many years of 
post-service work in the mines led to long-term intense noise 
exposure.

The Board accords substantial probative value to the VA 
examiner's opinion of January 2008 regarding the lack of a 
nexus between the veteran's current bilateral hearing loss 
and active military service.  The opinion is competent as it 
was provided by an expert and it was based on a review of the 
entire record, including the veteran's statements regarding 
in-service acoustic trauma.  The opinion is also persuasive 
because the examiner points to the veteran's significant 
post-service occupational noise exposure.  Although the 
examiner conceded that in-service causation could not be 
ruled out (greater than a zero percent chance), his opinion 
stood for the proposition that it was not as likely as not 
(at least a 50 percent chance) that the veteran's in-service 
acoustic trauma resulted in his current hearing loss, because 
he could not attribute even a 50/50 probability to in-service 
causation.  Thus, the relevant evidence does not rise to the 
level of equipoise.  There is no other competent medical 
evidence of record concerning a possible link between the 
veteran's hearing loss and his time in service.

Therefore, based on the January 2008 VA medical opinion, the 
Board finds that the veteran's bilateral hearing loss is not 
attributable to his active military service.  Consequently, 
service connection is not warranted for bilateral hearing 
loss.

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  As noted above, bilateral 
sensorineural hearing loss was first diagnosed in August 
2005, which was nearly sixty years after service.  Thus, 
service connection is not warranted for bilateral hearing 
loss on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his bilateral hearing loss is related to his time in 
service, as a lay person without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


